

EXHIBIT 10.3
MARATHON PETROLEUM CORPORATION PERFORMANCE UNIT AWARD AGREEMENT 2019 – 2021
PERFORMANCE CYCLE


As evidenced by this Award Agreement and under the Amended and Restates Marathon
Petroleum Corporation 2012 Incentive Compensation Plan (the “Plan”), Marathon
Petroleum Corporation (the “Corporation”) has granted to [NAME] (the
“Participant”), an employee of the Corporation or a Subsidiary, on [DATE] (the
“Grant Date”), [NUMBER] performance units (“Performance Units”), conditioned
upon the Corporation’s TSR ranking relative to the Peer Group for the
Performance Cycle as established by the Compensation Committee of the Board of
Directors of the Corporation (the “Committee”), and as set forth herein. The
Performance Units are subject to the following terms and conditions:


1.Relationship to the Plan. This grant of Performance Units is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan. References to the Participant also include the
heirs or other legal representatives of the Participant.


2.Determination of Payout Percentage. As soon as administratively feasible
following the close of the Performance Cycle, the Committee shall determine and
certify the TSR Performance Percentile. The final Payout Percentage will be the
simple average of the Payout Percentage of the four performance periods, which
are as follows:


(i)
January 1, 2019 through December 31, 2019;

(ii)
January 1, 2020 through December 31, 2020;

(iii)
January 1, 2021 through December 31, 2021; and

(iv)
January 1, 2019 through December 31, 2021.

The Committee shall determine the TSR Performance Percentile and the Payout
Percentage for each performance period as follows:


(a)First, the Committee shall determine the TSR Performance Percentile, and then
the Payout Percentage as follows (using straight-line interpolation between the
30th percentile and the 50th percentile and between the 50th percentile and the
100th percentile:


TSR Performance Percentile
Payout Percentage
Ranked below 30th percentile
0%
Ranked at 30th percentile
50%
Ranked at 50th percentile
100%
Ranked at the 100th percentile
200%



(b)
Notwithstanding anything herein to the contrary, if the Corporation’s TSR
calculated for the





1

--------------------------------------------------------------------------------





performance period is negative, then the Payout Percentage for that performance
period shall not exceed 100% regardless of the TSR Performance Percentile for
the performance period.


(c)Notwithstanding anything herein to the contrary, the Committee has the sole
and absolute authority and discretion to reduce the Payout Percentage as it may
deem appropriate.


3.Vesting of Performance Units. Unless the Participant’s right to the
Performance Units is previously forfeited or vested in accordance with
Paragraphs 4, 5, 6, 7 or 8, following the Committee’s determinations pursuant to
Paragraph 2, the Participant shall vest in and be entitled to receive a payment
equal to the Payout Value. The Payout Value shall be distributed 75% in cash and
25% in Common Stock. The number of shares of Common Stock distributed shall be
calculated by dividing 25% of the Payout Value by the Fair Market Value of the
Common Stock on the date on which the Payout Percentage is certified by the
Committee, rounding down to the nearest whole share. The remainder shall be paid
in cash. Such payments shall be made as soon as administratively feasible
following the Committee’s determination under Paragraph 2 and, in any event,
between January 1 and March 15 immediately following the end of the Performance
Cycle. If, in accordance with the Committee’s determination under Paragraph 2,
the Payout Value is zero, the Participant shall immediately forfeit any and all
rights to the Performance Units. Upon the vesting and/or forfeiture of the
Performance Units pursuant to this Paragraph 3 and the making of the related
cash payment, if any, the rights of the Participant and the obligations of the
Corporation under this Award Agreement shall be satisfied in full.


4.Termination of Employment. Except as provided in Paragraphs 5, 6, 7, or 8, if
the Participant’s Employment is terminated prior to the close of the Performance
Cycle, the Participant’s right to the Performance Units shall be forfeited in
its entirety as of the date of such termination, and the rights of the
Participant and the obligations of the Corporation under this Award Agreement
shall be terminated.


5.Termination of Employment due to Death. If Participant’s Employment is
terminated by reason of death prior to the close of the Performance Cycle, the
Participant’s right to receive the Performance Units shall vest in full as of
the date of death and the Payout Percentage shall be 100%. The payment equal to
the vested value of the Performance Units shall be made in accordance with
Paragraph 3 as soon as administratively feasible but in all cases no later than
the last day of the calendar year following the calendar year in which the
Participant’s death occurs; provided, however, that the timing of the payment
shall be determined in the sole discretion of the Board and no other individual
or entity shall directly or indirectly designate the taxable year of payment.
Such vesting shall satisfy the rights of the Participant and the obligations of
the Corporation under this Award Agreement in full.


6.Termination of Employment due to Retirement. In the event of the Retirement of
the Participant after nine months of the Performance Cycle have elapsed, the
Participant’s Performance Units shall be settled based on the performance for
the Performance Cycle and payable on a pro-rata basis as determined and
certified by the Committee after the close of the Performance Cycle, as
described below. Subject to the negative discretion of the Committee, the
Participant will be entitled to receive a payment equal to the product of (i)
the pro-rata vesting percentage equal to the days of Participant’s Employment
during the Performance Cycle divided by the total days in the Performance Cycle
and (ii) the Payout Value. Such payment shall be made as soon as
administratively feasible following the Committee’s determination under
Paragraph 2 and, in any event, between January 1 and March 15 immediately
following the end of the Performance Cycle. If, in accordance with the
Committee’s determination under Paragraph 2, the Payout Value is zero, the
Participant shall immediately forfeit any and all rights to the Performance


2

--------------------------------------------------------------------------------





Units. Upon the vesting and/or forfeiture of the Performance Units pursuant to
this Paragraph 6 and the making of the related cash payment, if any, the rights
of the Participant and the obligations of the Corporation under this Award
Agreement shall be satisfied in full. The death of the Participant following
Retirement but prior to the close of the Performance Cycle shall have no effect
on this Paragraph 6.


7.Vesting Upon a Qualified Termination. Notwithstanding anything in this Award
to the contrary, upon a Participant’s Qualified Termination prior to the end of
the Performance Cycle, the Participant’s right to receive the Performance Units,
unless previously forfeited pursuant to Paragraph 4, shall vest in full and the
Payout Percentage shall be determined as follows: (i) for the time period from
the beginning of the Performance Cycle to the date of the Change in Control, the
Payout Percentage shall be based upon actual TSR Performance Percentile; and
(ii) for the time period from the date of the Change in Control to the Qualified
Termination, the Payout Percentage shall be 100%. A payment equal to the vested
value of the Performance Units shall be made in accordance with Paragraph 3,
except that it shall be made 100% in cash and between January 1 and March 15
immediately following the end of the Performance Cycle. Such vesting shall
satisfy the rights of the Participant and the obligations of the Corporation
under this Award Agreement in full.


8.Termination of Employment due to Mandatory Retirement. In the event the
Participant’s Employment is terminated as a result of Mandatory Retirement prior
to the end of the Performance Cycle, the Participant’s Performance Units shall
be settled based on the TSR Performance Percentile for the Performance Cycle.
Following the Committee’s determinations pursuant to Paragraph 2, the
Participant shall vest in and be entitled to receive a payment equal to the
Payout Value. The payment shall be made as soon as administratively feasible
following the Committee’s determination and, in any event, between January 1 and
March 15 immediately following the end of the Performance Cycle. If, in
accordance with the Committee’s determinations under Paragraph 2, the Payout
Value is zero, the Participant shall immediately forfeit any and all rights to
the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to this Paragraph 8 and the making of the related cash payment,
if any, the rights of the Participant and the obligations of the Corporation
under this Award Agreement shall be satisfied in full. The death of the
Participant following Mandatory Retirement but prior to the close of the
Performance Cycle shall have no effect on this Paragraph 8.


9.Conditions Precedent. This Paragraph 9 shall apply to this Award
notwithstanding any other provision of this Award Agreement to the contrary. The
Participant’s services to the Corporation and its Subsidiaries are unique,
extraordinary and essential to the business of the Corporation and its
Subsidiaries, particularly in view of the Participant’s access to the
Corporation’s or its Subsidiaries’ confidential information and trade secrets.
Accordingly, in consideration of this Award Agreement and by accepting this
Award, the Participant agrees that in order to otherwise vest in any right to
payment of Performance Units under Paragraph 3, the Participant must satisfy the
following conditions to and including the vesting date for each applicable
annual installment or other applicable portion of the Award, under the vesting
provisions in Paragraph 3:


(a)The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates (the “Restricted Period”), directly or
indirectly, serve as an officer, director, owner, contractor, consultant, or
employee of any the following organizations (or any of their respective
subsidiaries or divisions): BP plc, Chevron Corporation; ExxonMobil Corporation,
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Buckeye Partners, L.P.; DCP Midstream Partners, L.P; Enterprise
Product


3

--------------------------------------------------------------------------------





Partners; Gas; Genesis Energy, L.P. ; Holly Energy Partners L.P.; Magellan
Midstream Partners, L.P.; Phillips 66 Partners, L.P.; Plains All American
Pipeline L.P.; Western Gas Equity Partners, or otherwise engage in any business
activity directly or indirectly competitive with the business of the Corporation
or any of its Subsidiaries as in effect from time to time.


(b)The Participant agrees that during the term of the Participant’s Employment
and for a period of one year following the date on which the Participant’s
Employment terminates, the Participant will not, alone or in conjunction with
another party, hire, solicit for hire, aid in or facilitate the hire, or cause
to be hired, either as an employee, contractor or consultant, any individual who
is currently engaged, or was engaged at any time during the six month period
prior such event, as an employee, contractor or consultant of the Corporation or
any of its Subsidiaries.


(c)The Participant agrees that the Participant may not, either during the
Participant’s Employment or thereafter, make or encourage others to make any
public statement or release any information or otherwise engage in any conduct
that is intended to, or reasonably could be foreseen to, embarrass, criticize or
harm the reputation or goodwill of the Corporation or any of its Subsidiaries,
or any of their employees, directors or shareholders; provided that this shall
not preclude the Participant from reporting to the Corporation’s management or
directors or to the government or a regulator conduct the Participant believes
to be in violation of the law or the Corporation’s Code of Business Conduct or
responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.


(d)The Participant agrees and understands that the Corporation and its
Subsidiaries own and/or control information and material which is not generally
available to third parties and which the Corporation or its Subsidiaries
consider confidential, including, without limitation, methods, products,
processes, customer lists, trade secrets and other information applicable to its
business and that it may from time to time acquire, improve or produce
additional methods, products, processes, customers lists, trade secrets and
other information (collectively, the “Confidential Information”). The
Participant acknowledges that each element of the Confidential Information
constitutes a unique and valuable asset of the Corporation and its Subsidiaries,
and that certain items of the Confidential Information have been acquired from
third parties upon the express condition that such items would not be disclosed
to the Corporation or a Subsidiary and the officers and agents thereof other
than in the ordinary course of business. The Participant acknowledges that
disclosure of the Confidential Information to and/or use by anyone other than in
the Corporation’s or its Subsidiaries’ ordinary course of business would result
in irreparable and continuing damage to the Corporation and its Subsidiaries.
Accordingly, the Participant agrees to hold the Confidential Information in the
strictest secrecy, and covenants that, during the term of the Participant’s
Employment or at any time thereafter, the Participant will not, without the
prior written consent of the Board, directly or indirectly, allow any element of
the Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by the
Participant or by any third parties, except in effecting the Participant’s
duties for the Corporation and its Subsidiaries in the ordinary course of
business.


(e)The Participant agrees that in addition to the forfeiture provisions
otherwise provided for in this Award Agreement, upon the Participant’s failure
to satisfy in any respect of any of the conditions described in Paragraphs 9(a),
(b), (c) or (d), any unvested and unpaid portion of this Award at the time of
such breach shall be forfeited, and the rights of the Participant and the
obligations of the Corporation under this Award Agreement shall be satisfied in
full, in each case to the extent permitted by applicable law.




4

--------------------------------------------------------------------------------







10.
Repayment or Forfeiture Resulting from Forfeiture Event.



(a)If there is a Forfeiture Event either during the Participant’s Employment or
within three years after termination of the Participant’s Employment, then the
Committee may, but is not obligated to, cause some or all of the Participant’s
outstanding Performance Units to be forfeited by the Participant.


(b)If there is a Forfeiture Event either during the Participant’s Employment or
within three years after termination of the Participant’s Employment and a
payment has previously been made in settlement of Performance Units granted
under this Award Agreement, the Committee may, but is not obligated to, require
that the Participant pay to the Corporation an amount in cash (the “Forfeiture
Amount”) up to (but not in excess of) the amount paid in settlement of the
Performance Units.


(c)This Paragraph 10 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
10 shall not apply to the Participant following the effective time of a Change
in Control.


(d)Notwithstanding the foregoing or any other provision of this Award Agreement
to the contrary, the Participant agrees that the Corporation may also require
that the Participant repay to the Corporation any compensation paid to the
Participant under this Award Agreement, as is required by the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
thereunder or any other “clawback” provisions as required by law or by the
applicable listing standards of the exchange on which the Common Stock is listed
for trading.


11.Taxes. Pursuant to the applicable provisions of the Plan, the Corporation or
its designated representative shall have the right to withhold applicable taxes
from the shares of Common Stock and cash otherwise payable to the Participant,
or from other compensation payable to the Participant (to the extent consistent
with Section 409A of the Code), at the time of the vesting and delivery of such
cash payment and shares.


12.No Shareholder Rights. The Participant shall in no way be entitled to any of
the rights of a shareholder as a result of this Award Agreement unless and until
such time as shares of Common Stock have been issued to the Participant in
settlement of the Performance Units.


13.Nonassignability. Upon the Participant’s death, the Performance Units may be
transferred by will or by the laws governing the descent and distribution of the
Participant’s estate. Otherwise, the Participant may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Performance Units, and any
attempt to sell, transfer, assign, pledge, or encumber any portion of the
Performance Units shall have no effect.


14.No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any affiliate thereof or successor thereto, nor shall it
give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.


15.Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification


5

--------------------------------------------------------------------------------





may, without the consent of the Participant, adversely affect the rights of the
Participant hereunder.


16.Officer Holding Requirement. Participant agrees that any shares received by
the Participant in settlement of this Award shall be subject an additional
holding period of one year from the date on which the Award is settled, during
which holding period such shares (net of shares used to satisfy the applicable
tax withholding requirements) may not be sold or transferred by the Participant.
This holding requirement shall cease to apply upon the death, retirement or
other separation from service of the Participant during the holding period.


17.
Definitions. For purposes of this Award Agreement:



“Beginning Stock Price” means the average of the daily closing price of common
stock for the 20 trading days immediately prior to the commencement of the
Performance Cycle, historically adjusted, if necessary, for any stock split,
stock dividend, recapitalizations, or similar corporate events that occur during
the measurement period.


“Change in Control” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.


“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Corporation or the Subsidiary
that either (i) employs the Participant or (ii) employed the Participant
immediately prior to the Participant’s termination of Employment.


“Ending Stock Price” means the average of the daily closing price of common
stock for the 20 trading days prior to the end of the Performance Cycle.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.


“Mandatory Retirement” means, as determined by the Board of Directors of the
Corporation (or its delegate), a Participant’s mandatory retirement under the
Marathon Petroleum Corporation Mandatory Retirement Policy, or equivalent
thereto, provided such Mandatory Retirement constitutes a separation from
service within the meaning of Section 409A of the Code.




6

--------------------------------------------------------------------------------





“Payout Percentage” means the percentage (from 0% to 200%) determined by the
Committee in accordance with the procedures set forth in Paragraph 2, which
shall be used to determine the Payout Value.


“Payout Value” means the product of the Payout Percentage, the number of
Performance Units, and $1.00.


“Peer Group” means the group of companies that are pre-established by the
Committee which principally represent a group of selected peers, or such other
group of companies as selected and pre-established by the Committee. Such
pre-established Peer Group is subject to the following adjustments:


(a)If a member of the Peer Group is substantially acquired by another company,
the acquired Peer Group company will be removed from the Peer Group for the
performance periods not yet completed and for the entire 36-month Performance
Cycle.


(b)If a member of the Peer Group sells, spins-off, or disposes of a portion of
its business, then such Peer Group company will remain in the Peer Group for the
Performance Cycle unless such disposition(s) results in the disposition of more
than 50% of such company’s total assets during the Performance Cycle.


(c)If a member of the Peer Group acquires another company, the acquiring Peer
Group company will remain in the Peer Group for the Performance Cycle, unless
the newly formed company’s primary business no longer satisfies the criteria for
which such member was originally selected as a member of the Peer Group, then in
such case the company shall be removed from the Peer Group.


(d)If a member of the Peer Group is delisted on all major U.S. stock exchanges,
or is no longer publicly-traded, such company will be removed from the Peer
Group for the Performance Cycle.


(e)If any member of the Peer Group splits its stock, such company’s TSR
performance will be adjusted for the stock split so as not to give an advantage
or disadvantage to such company by comparison to the other companies.


(f)Members of the Peer Group that file for bankruptcy, liquidation or
reorganization during the Performance Cycle will remain in the Peer Group
positioned below the lowest performing non-bankrupt member of the Peer Group for
performance periods note yet completed and for the entire 36-month Performance
Cycle.


In addition, the Compensation Committee shall have the discretionary authority
to make other appropriate adjustments in response to a change in circumstances
after the commencement of the Performance Cycle that results in a member of the
Peer Group no longer satisfying the criteria for which such member was
originally selected. In applying the described adjustments, the event that


7

--------------------------------------------------------------------------------





any adjustment is made to the Peer Group during any Performance Cycle, MPC’s
relative TSR ranking within the peer group will be calculated for any incomplete
or future performance periods (including the entire 36-month Performance Cycle)
as if that company was not a peer at the start of each incomplete performance
period. Relative TSR ranking for performance periods completed prior to the
removal of the peer will not be recalculated.


“Performance Cycle” means the period beginning on January 1, 2019 and ending at
the close of December 31, 2021.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.


“Retirement” means (a) for a Participant with ten or more years of Employment,
termination on or after the Participant’s 50th birthday, or (b) termination on
or after the Participant’s 65th birthday, provided that such termination
constitutes a separation from service within the meaning of Section 409A of the
Code.


“Total Shareholder Return” or “TSR” means for the Corporation and each entity in
the Peer Group, the number derived using the following formula:


(End Stock Price – Beginning Stock Price) + Cumulative Dividends
Beginning Stock Price


“TSR Performance Percentile” means the percentile ranking of the Corporation’s
Total Shareholder Return for a performance period among the Total Shareholder
Returns of the Peer Group companies, ranked in descending order, for the
performance period as determined at the end of the Performance Cycle.




Marathon Petroleum Corporation
 
 
By
 
 
Authorized Officer





8